Citation Nr: 1538946	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-42 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected residuals of a left acromioclavicular separation with repair (left shoulder disability), in excess of 20 percent from April 16, 2003 through August 20, 2008 and in excess of 30 percent from August 21, 2008, to include entitlement to an extraschedular rating.
 
2.  Entitlement to special month compensation (SMC) based on the need for the regular aid and attendance of another person and/or being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) which denied a rating in excess of 20 percent for residuals of a left acromioclavicular separation with repair.  A November 2009 rating decision granted a rating of 30 percent for the left shoulder from August 21, 2008 and the Veteran continued his appeal.

The Veteran testified a November 2011 Board videoconference hearing.  The hearing transcript has been associated with the record.  A July 2015 letter informed the Veteran that the Veterans Law Judge who conducted the hearing is no longer employed at the Board and offered the opportunity for a new Board hearing.  In an August 2015 response, the Veteran indicated that he did not wish to appear at an additional Board hearing, and that he wished to have the case considered on the evidence of record; therefore, the Board finds that there is no hearing request pending at this time. 

The Board remanded the appeal in February 2012 for additional development, to include a request for medical records, a requested for an updated VA examination, and for referral to the Director of Compensation Services for consideration of an extraschedular rating.  This was accomplished, and the Board finds that it may proceed with a decision on the issue of entitlement to an increased evaluation for a left shoulder disability at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issue of entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) for loss of use of the left (minor) hand has been raised by a March 2012 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to special monthly pension based on the need for regular aid and attendance and/or being housebound is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire rating period prior to August 21, 2008, the Veteran's left shoulder disability was manifested by limitation of motion of the left (minor arm) to at least midway between the side and shoulder level.

2.  For the entire rating period from August 21, 2008, the Veteran's left shoulder disability is manifested by ankylosis of glenohumeral articulation with abduction limited to 25 degrees from the side, and with functioning so diminished in the left arm that amputation with prosthesis would equally serve the Veteran.

3.  For the entire rating period, an extraschedular evaluation is not warranted for service-connected residuals of a left acromioclavicular separation with repair. 


CONCLUSIONS OF LAW

1.  For entire the rating period prior to August 21, 2008, the criteria for an increased rating in excess of 20 percent for residuals of a left acromioclavicular separation with repair have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.471, Diagnostic Code 5201 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from August 21, 2008, the criteria for a 70 percent rating, but no higher, for residuals of a left acromioclavicular separation with repair have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.471, Diagnostic Code 5121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A May 2003 preadjudicatory VCAA notice letter and further notice provided in November 2008 provided adequate notice to the Veteran addressing the claim for an increased rating.  

The Board remanded the appeal in February 2012 for additional development, to include a request for medical records, a requested for an updated VA examination, and for referral to the Director of Compensation Services for consideration of an extraschedular rating.  The Board finds that the requested development has been accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, and VA examinations.  The Board finds that February 2008 and March 2012 VA examinations are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that May 2003 VA examination is not adequate for rating because it did not adequately address the Veteran's functional limitations due to pain on repetitive testing.  Findings from the examination, however, tend to be consistent with findings from the February 2008 VA examination which has been used to rate the Veteran's disability prior to August 21, 2008.  

While the Veteran asserts that range of motion has in the left arm has deteriorated in a June 2012 statement, he has not asserted that this deterioration has occurred since his last rating examination, conducted just three months prior to the submission of his statement in March 2012.  Cf. Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, because the Board is granting in increased 70 percent rating for the left shoulder from August 21, 2008 where the Veteran's functional limitations are shown to approximate amputation of the left arm, the Board finds that no higher rating is available to the Veteran based an additional decrease in range of motion.  Accordingly, the Board finds that a remand for reexamination is not warranted in this case.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The RO granted an increased rating for the Veteran's left shoulder disability during the pendency of the appeal, creating a staged rating.  The Board finds that a staged rating is appropriate for the evaluation of the Veteran's left shoulder disability.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.   

Limitation of motion for the shoulder may be rated under Diagnostic Code 5201. Diagnostic Code 5201 assigns a 20 percent evaluation for limitation of motion of the minor arm at shoulder level, or midway between the side and shoulder level; and a 30 percent evaluation for limitation of the minor arm to 25 degrees to the side.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.71a  Plate I.

Higher ratings are available under Diagnostic Code 5200 for ankylosis of scapulohumeral articulation.  A 30 percent rating is assigned with intermediate ankylosis of scapulohumeral articulation in the minor arm, between favorable and unfavorable.  A maximum 40 percent rating is assigned with unfavorable ankylosis of scapulohumeral articulation in the minor arm with abduction limited to 25 degrees from the side.  

A 70 percent rating is assigned under Diagnostic Code 5212 with amputation of the minor arm below insertion of the deltoid.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  An amputation of the entire arm is rated 90 percent disabling.  See 38 C.F.R. §4.71a, Diagnostic Code 5120 (amputation of the arm with disarticulation warrants a disability rating of 90 percent).  Thus, the Veteran's combined rating for his left arm cannot exceed 90 percent.  

Disability Rating Analysis

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period prior to August 21, 2008, the Veteran's left shoulder disability was manifested by limitation of motion of the left (minor arm) to at least midway between the side and shoulder level.  

Prior to August 21, 2008, the Veteran was in receipt of a 20 percent rating for service-connected residuals of a left acromioclavicular separation with repair.  Diagnostic Code 5201, assigns a higher 30 percent evaluation for limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a.   

A February 2008 VA examination reflects 90 degrees forward flexion and 95 degrees abduction, further limited by pain at 95 degrees, which the Board finds, approximates a rating based on range of motion at shoulder level.  Range of motion after three repetitive motions was stated to be the same.  Additionally, the VA examiner stated that there was no additional functional impairment in the shoulder due to pain, weakness, fatigability, incoordination, or flare-ups of pain.  

While an earlier May 2003 VA examination did not adequately address whether the Veteran had additional functional limitations due to pain and other factors on repetitive testing in accordance with Deluca, 8 Vet. App. 202, the Board finds that range of motion measurements taken during the examination tend to be consistent with findings from the February 2008 VA examination, showing 70 degrees flexion in the left shoulder and 90 degrees abduction, with pain at end range of motion.  These findings are also consistent with findings from VA treatment records dated in June 2007 which show 80 degrees flexion and 70 degrees abduction.  VA treatment records show that the Veteran received physical therapy for the left shoulder, and range of motion was limited considerably by pain.  Accordingly, the Board finds that prior to August 21, 2008, even with consideration of the Veteran's functional limitations due to pain, range of motion of the left arm was at shoulder level, or at least midway between the side and shoulder level, approximating a 20 percent rating under Diagnostic Code 5201.  Prior to August 21, 2008, limitation of motion in the left arm did not more nearly approximate a rating based limitation of the minor arm to 25 degrees to the side to warrant the next higher 30 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.   

The Board has considered whether an evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  The Board finds, however, that prior to August 21, 2008, the evidence of record does not reflect ankylosis or non-union or dislocation of the humerus at any time during the appeal period to warrant a rating under Diagnostic Code 5200 (ankylosis of scaplohumeal articulation), or 5202 (other impairment of the humerus).  VA treatment records and VA examinations demonstrate active range of motion in the left arm with no indication of ankylosis, and March 2007 x-rays of the left shoulder do not reflect non-union or dislocation of the humerus.  For these reasons, the Board finds that for the entire rating period prior to August 21, 2008, the weight of the evidence is against an evaluation in excess of 20 percent for service-connected residuals of a left acromioclavicular separation with repair.  

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period from August 21, 2008, the Veteran's left shoulder disability is manifested by ankylosis of glenohumearal articulation with abduction limited to 25 degrees from the side and functioning so diminished in the left arm that amputation with prosthesis would equally serve the Veteran.

An August 21, 2008 letter from the Veteran's VA treating physician shows that range of motion in the Veteran's left shoulder had decreased significantly with less than 25 percent side range of motion.  The VA physician stated that the Veteran was limited in his daily activities due to his shoulder.  

In a January 2010 statement, the Veteran reported that he was not able to use his left arm at all at times without the use of pain medication.  

In November 2011 Board hearing testimony, the Veteran reported chronic left shoulder pain.  He reported difficulties with showering and dressing due to his left shoulder, and indicated that he could do nothing with his left arm.  He testified that he received assistance from his sister, and that he also had someone who came by to help him shower, dress, eat, and toilet. 

A March 2012 VA examination identified 30 degrees flexion in the left shoulder with pain at 10 degrees, and 25 degrees abduction with pain at 5 degrees.  The Veteran was unable to perform repetitive-use testing due to pain, weakness, fatigability, and incoordination and was also noted to have deformity and atrophy in the shoulder and arm.  The VA examiner indicated that the Veteran had ankylosis of glenohumeral articulation (shoulder joint) with abduction limited to 25 degrees from the side on the left.  The VA examiner also opined that functioning was so diminished in the left arm that amputation with prosthesis would equally service the Veteran.  The VA examiner reasoned that the Veteran had negligible, and functionally no meaningful range of motion in the left arm and he had severe pain requiring narcotics to suppress the pain.  The VA examiner stated that severe degenerative joint disease in the shoulder had a severe impact on activities of daily living and occupational functioning.  

In this case, the March 2012 VA examination shows that the Veteran had only 10 degrees flexion and 5 degrees abduction in the left shoulder without pain, and further, that he was unable to complete repetitive use testing due to pain.  The Board finds this is consistent with the VA examiner's finding of ankylosis of glenohumeral articulation limited to 25 degrees from the side on the left.  A maximum 40 percent rating is assigned Diagnostic Code 5200 with unfavorable ankylosis of scapulohumeral articulation in the minor arm with abduction limited to 25 degrees from the side.  38 U.S.C.A. § 4.71a.  

The March 2012 VA examiner also stated that that functioning in the Veteran's left arm was so diminished that amputation with prosthesis would equally service the Veteran.  The Board finds that the VA examiner provided an adequate explanation for this finding, reasoning that the Veteran had negligible, and functionally no meaningful range of motion in the left arm and severe pain.  The Board finds that this is consistent with the Veteran's own testimony and statements indicating that he had essentially no functional use of his left arm.  A 70 percent rating is assigned under Diagnostic Code 5121 with amputation of the minor arm below the insertion of the deltoid.  38 U.S.C.A. § 4.71a.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that August 21, 2008 the Veteran is entitled to an increased 70 percent evaluation for residuals of a left acromioclavicular separation with repair where functioning so diminished in the left arm, that his disability approximates amputation of the left minor arm below the insertion of the deltoid under Diagnostic Code 5121.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2015).   

The Board finds that separate ratings are not assignable under both Diagnostic Code 5121 (amputation) and Diagnostic Code 5200 (ankylosis), as it would constitute impermissible pyramiding of the evaluation of the same disability under different diagnostic codes.  See 38 C.F.R. § 4.14 (2015).  

Additionally, the Board finds that, while the Veteran's left arm disability approximates the criteria of amputation of the minor arm below the insertion of the deltoid based on his functional limitations, there is no evidence of actual amputation of the left arm or a disability approximating amputation of the left arm above the insertion of the deltoid, or with disarticulation (defined by Dorland's Illustrated Medical Dictionary as the amputation of the upper limb through the shoulder joint) to warrant a higher 80 percent or 90 percent rating under Diagnostic Code 5121.  See 38 C.F.R. § 4.71a; DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 526 (30th ed. 2003).  Accordingly, the Board finds that from August 21, 2008, a 70 percent rating, but no higher, is warranted for residuals of a left acromioclavicular separation with repair.

The Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable solely as a result of his service-connected left shoulder disability, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

Extraschedular Consideration 

The Veteran contends that an extraschedular evaluation is warranted for service-connected residuals of a left acromioclavicular separation with repair.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Veteran's appeal was referred to the Director of Compensation Services for consideration of entitlement to an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321.  In May 2013, the Director of Compensation Services denied an extraschedular evaluation for the Veteran's left shoulder disability both prior to and from August 21, 2008.  Because the appeal for an extraschedular rating has already been considered by the Director of Compensation Services, in the first instance, the Board may now address the issue on the merits.  

After a review of all the evidence, lay and medical, the Board finds that for the entire increased rating period, the symptomatology and impairment caused by residuals of a left acromioclavicular separation with repair are adequately contemplated by the schedular rating criteria, and an extraschedular evaluation is not warranted.  For the rating period prior to August 21, 2008, the Veteran's left shoulder disability was manifested by limitation of motion of the left arm to approximately shoulder level, or at least midway between the side and shoulder level, with functional limitations due to pain.  The Board finds that these symptoms and functional impairment are specifically contemplated by the schedular rating criteria under Diagnostic Code 5201.  Additionally, a higher 30 percent evaluation was available under Diagnostic Code 5201, with even higher evaluations available based on ankylosis under Diagnostic Code 5200, which was not shown prior to August 21, 2008.  Additionally, the rating criteria for all orthopedic disabilities allow for consideration of functional limitations due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

For the period from August 21, 2008, the Veteran's left shoulder disability was manifested by ankylosis of glenohumearal articulation with abduction limited to 25 degrees from the side and with functioning so diminished in the left arm that amputation with prosthesis would equally serve the Veteran.  The Board finds that the Veteran's level of functional impairment is specifically contemplated by the schedular rating criteria under Diagnostic Code 5121 which contemplates amputation of the arm, and the Board finds that the Veteran's functional limitations from August 21, 2008 are adequately addressed by the 70 percent rating assigned for amputation of the arm below the insertion of the deltoid.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

In rating the Veteran's left shoulder disability, the Board has considered the Veteran's functional limitations noted during VA treatment and examinations, to include limitations due to pain and flare-ups of pain. The Board finds that the levels of severity of the Veteran's left shoulder disability both prior to and from August 21, 2008 are contemplated by his assigned staged rating.  For these reasons, the Board finds that for the entire rating period on appeal, the symptomatology and impairment caused by the Veteran's left shoulder disability are specifically and adequately contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran related by pain, limitation to range of motion, are limitation to functioning in the arm, are specifically contemplated by the criteria discussed above, including the effect of his shoulder on his ability on his occupational or daily functioning, and while the Veteran's left shoulder disability has increased such that he has negligible and functionally no meaningful range of motion identified by a March 2012 VA examination, the Board finds that this is considered by his assigned 70 percent rating based on disability analogous to an amputation of the arm.  In the absence of exceptional factors associated with left shoulder disability, the Board finds that the criteria for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran's only other service-connected disability is a left shoulder scar and the Veteran has not asserted that the combined effect of such disabilities are not captured by schedular evaluations.  Thus, the Board finds that an extraschedular rating based on the combined effect of his multiple service-connected disabilities is not warranted. 




(CONTINUED ON NEXT PAGE)

ORDER

For entire the rating period from April 16, 2003 through August 20, 2008, the criteria for an increased rating in excess of 20 percent for residuals of a left acromioclavicular separation with repair is denied.

For entire the rating period from August 21, 2008, the criteria for a 70 percent rating, but no higher, for residuals of a left acromioclavicular separation with repair  is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

In a June 2013 statement, the Veteran identified additional medical evidence in support of his claim for special monthly compensation based on the need for aid in attendance.  Specifically, he stated that he received VA home care by a certified nurse's assistant, and received physical therapy at home through VA.  Because these records, when considered with medical evidence already of record, may establish a factual need for aid and attendance, the Board finds that a remand for such records is necessary.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

On remand, the AOJ should take any additional development as deemed necessary.  Because the Veteran is in receipt of less than a 100 percent rating for his service-connected disability, if the evidence of record tends to establish a factual need for regular aid and attendance, the AOJ should consider on whether additional referral to the Chief Benefits Director of VA's Compensation Service is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any updated VA treatment records dated from May 2013 to the present and should associate them with the record, to include VA home health aide and physical therapy records.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

2.  After all available evidence has been associated with the record, the AOJ should review the evidence and determine if further development is warranted.  The AOJ should take any additional development as deemed necessary.  On remand, the AOJ should also consider whether additional referral to the Chief Benefits Director of VA's Compensation Service for consideration of the appeal for special monthly compensation based on the need for aid and attendance or being housebound is warranted under 38 C.F.R. §§ 3.321 and 3.352 (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


